 

Exhibit 10.1

Settlement Agreement

This Settlement Agreement (the “Agreement”) is by and between Ms. Georgina Fisk
and Keane, Inc. (hereinafter the “Company”), Mr. John Keane, Sr., Mr. John Keane
Jr., and Mr. Brian Keane (collectively the “Parties” and individually referred
to as “Party”). For good and sufficient consideration more fully described
below, the Parties agree that:

1.             Status:  Ms. Fisk hereby resigns from her position with the
Company effective June 30, 2006 (the “Resignation Date”). As of the Resignation
Date, Ms. Fisk’s employment with the Company will terminate and any entitlement
Ms. Fisk may have had under any Company-provided benefit plan, program or
practice shall conclude except as required by federal or state law, or as
otherwise expressly provided below

2.     (a)                   Payment. Within fourteen days following the
Resignation Date, the Company and/or its insurer shall pay to Ms. Fisk, or to
her estate in the event that she dies, the total gross sum of $1,060,000 (One
Million and Sixty Thousand Dollars). Said payment to be made as follows:
(1) delivering a check in the amount of $228,000, with all applicable
withholdings, paid to the order of “Georgina Fisk” to Ms. Fisk’s counsel,
Barbara A. Robb, Esq., Shilepsky O’Connell, 225 Franklin Street, 16th Floor,
Boston, MA 02110 in settlement of alleged financial damage claims; 
(2) delivering a check in the amount of $832,000 paid to the order of “Georgina
Fisk” to Ms. Fisk’s counsel, Barbara A. Robb, Esq., Shilepsky O’Connell, 225
Franklin Street, 16th Floor, Boston, MA 02110 in settlement of alleged
non-financial/non-wage damage claims. The Company shall issue a 1099 for the
second check in the amount of $832,000 in due course. The parties agree all
amounts paid in this paragraph are made as part of a settlement of claims and,
accordingly, it is the Parties understanding that such payments are not subject
to 409A of the Internal Revenue Code (“Section 409A”), or are exempt under
applicable proposed regulations and therefore no reporting under said
Section 409A is required. Ms. Fisk acknowledges that she will rely solely on the
advice on her own tax advisors concerning the tax treatment of the above
specified payments.

(b)                   Stock Options. The Parties agree and acknowledge that the
following is an exclusive list of all of the options to purchase shares of the
Company’s common stock awarded to Ms. Fisk and remaining outstanding as of the
date hereof: January 18, 2006 (15,000 shares); December 15, 2004 (30,000
shares); February 4, 2004 (25,000 shares); April 11, 2003 (2,000 shares);
December 29, 2000 (10,000 shares). The Company and Ms. Fisk agree and
acknowledge that their respective rights with respect to these stock options
shall be governed by the terms of the Stock Option Agreements. The Company
hereby acknowledges Ms. Fisk’s rights to exercise vested options will be
governed by the Incentive Stock Agreement Granted Under the Company’s 1998 Stock
Incentive Plan  provided that notwithstanding the provisions of the Incentive
Stock Agreement the Company and Ms. Fisk hereby agree (a) that the period to
exercise options which are vested as of the Resignation Date shall be extended
to December 31, 2006, provided that nothing herein is intended to modify in any
way the treatment of such

1


--------------------------------------------------------------------------------




options as a result of an Acquisition Event under the terms of the applicable
stock option or stock incentive plan; and (b) that the Company will waive any
rights that it may have to limit her exercise rights. For the avoidance of
doubt, the parties agree that the vesting of stock options under the Stock
Option Agreements ceases effective on the Resignation Date.

(c)                   Restricted Stock Awards. The Parties agree and acknowledge
that the following is an exclusive list of all of the restricted stock awards
granted to Ms. Fisk and remaining outstanding as of the date hereof:
December 15, 2004 (10,000 shares) (“Restricted Stock Award Agreements”). The
Company and Ms. Fisk agree and acknowledge that their respective rights with
respect to these restricted stock awards shall be governed by the terms of the
Restricted Stock Award Agreements; provided that the Company agrees that it
shall not exercise any Purchase Option as defined in the Restricted Stock Award
Agreements with respect to 2,500 shares of restricted stock that would otherwise
vest on December 16, 2006 until after December 31, 2006 and Ms. Fisk understands
and agrees that the Company intends to exercise any and all other Purchase
Options. For purposes of clarity, Ms. Fisk’s termination of employment shall not
preclude Ms. Fisk from vesting in the 2,500 shares that would otherwise vest on
December 16, 2006.

(d)                   Payment of Accrued Obligation. On the Resignation Date,
the Company will provide Ms. Fisk with a check for her final earned, unpaid
salary and her unused vacation accrued through the Resignation Date. In
addition, provided that within one week after her Resignation Date, Ms. Fisk
submits to the Company an expense report and supporting documentation for all
final expenses incurred on behalf of the Company, the Company will reimburse
Ms. Fisk for such expenses within two weeks after she submits such
documentation, all to be done in accordance with the Company’s expense-related
policies and /or practices.

(e)                   Attorneys Fees Payment. At Ms. Fisk’s request and for her
convenience, within fourteen (14) days of the Resignation Date the Company will
pay Ms. Fisk the sum of  Eighty Thousand Dollars ($80,000), which sum Ms. Fisk
represents  reflects an amount which at least equals the attorneys fees incurred
by her in connection the claims released and the negotiation of this Agreement.
Form 1099 shall issue to her for this payment.

(f)                    Tax Matters. The amounts paid to Ms. Fisk and/or her
attorneys specified above shall be subject to all applicable tax reporting
obligations, if any, as required by law. Ms. Fisk shall be solely responsible
for paying all applicable taxes owed by her associated with the receipt of the
payments set forth above. In the event that the Company is notified or requested
by the Internal Revenue Service or by any State taxing authority to pay any
withholding tax or other employee taxes and interest or penalties on all or any
part of the amounts paid to Ms. Fisk, the Company shall  immediately notify
Ms. Fisk. Ms. Fisk agrees to repay the Company the full amount of any income,
FICA and Medicare taxes owed by her, interest, and penalties the Company is
required to pay on Ms. Fisk’s behalf. Ms. Fisk shall not be responsible for any
Employer taxes, such as F.U.T.A. and M.U.T.A. Ms. Fisk agrees to indemnify and
hold harmless the Company for any liability or costs (other than attorneys fees)
arising out of the failure to withhold income, FICA, and Medicare taxes owed by
Ms. Fisk.

2


--------------------------------------------------------------------------------




(g)                   Responsibility for Fees and Costs:  Other than the payment
to Ms. Fisk’s counsel set forth above, each Party hereto shall be fully
responsible for the payment of their own legal fees and costs incurred in the
underlying dispute as well as the negotiation and execution of this Agreement.

3.             Accord and Satisfaction. Ms. Fisk acknowledges that the payments
set forth in Paragraph2(a)-(d) above constitute full, complete and unconditional
payment, settlement, accord and/or satisfaction with respect to all obligations
and liabilities through the Resignation Date of the Company, its predecessors,
successors, affiliates, and its and their current and former directors,
shareholders, officers, employees, insurers, fiduciaries, attorneys,
representatives and/or agents, both individually and in their official
capacities, including, without limitation, all claims for back or front pay
wages, salary, vacation pay, draws, incentive pay, bonuses, stock, stock
options, any and all equity and/or ownership interests, commissions, severance
pay, and any and all other forms of payment, compensation or benefits.

4.             Compromise. The Parties agree and acknowledge that this Agreement
is the result of a compromise of disputed claims. While this Agreement fully
resolves all the issues between the Parties, neither this Agreement nor any of
its provisions constitute an admission by any Party of any liability or
wrongdoing whatsoever, which is denied. Neither this Agreement nor anything in
the Agreement shall be construed to be or shall be admissible in any proceeding
as evidence of liability or wrongdoing by any of the Parties.

5.             Mutual Releases:

(a)           In exchange for the consideration described in this Agreement ,
the receipt and sufficiency of which is hereby acknowledged, Ms. Fisk (the
“Releasor”) hereby agrees that she, her representatives, agents, estate, trusts,
heirs, successors and assigns absolutely and unconditionally release, remise,
discharge, and hold harmless the Company, its predecessors, successors, as well
as its current and former directors shareholders, officers, employees,
attorneys, representatives and/or agents (including without limitation Brian
Keane, John Keane, Sr., and John Keane, Jr.), both individually and in their
official capacities, (collectively and individually the “Releasees”), from any
and all actions or causes of action, suits, claims, complaints, contracts,
liabilities, agreements, promises, contracts, torts, debts, damages,
controversies, judgments, rights and demands of any kind and nature, whether
existing or contingent, known or unknown, including, without limitation, those
claims which arise out of Ms. Fisk’s employment with and/or separation from the
Company and those claims that Ms. Fisk has threatened to assert against the
Company and its current or past officers and directors. Except as specified
below, the release is intended by Ms. Fisk to be all encompassing and to act as
a full and total release of any claims that she may have or has had against any
and all of the Releasees, from the beginning of the World through and including
the date of this Agreement, including, but not limited to, any federal or state
law or regulation dealing with either employment or employment discrimination
such as those laws or regulations

3


--------------------------------------------------------------------------------




concerning discrimination on the basis of race, color, creed, religion, sex, sex
harassment, sexual orientation, national origin, ancestry, handicap or
disability, veteran status or any military service or application for military
service; any contract, whether oral or written, express or implied; any tort;
any claim for equity or ownership interest; any claim for benefits; and/or any
statutory or common law claims. Provided:  Nothing herein shall be deemed to
release or waive (1) any right to seek enforcement of the terms of this
Agreement, including those rights under the agreements referenced in
paragraph 5(b) below; (2) claims and/or rights, if any, under any disability
insurance policy/plan; (3) rights and/or claims to vested benefits under any
retirement and/or pension plans and the Employee Retirement Income Security Act
(29 U.S.C. § 1001 et seq.); (4) claims and/or rights under the Consolidated
Omnibus Budget Reconciliation Act of 1985 (“COBRA”); (5) rights to defense and
indemnification from the Company and/or its insurers under the Company’s
Articles of Organization and/or ByLaws and/or insurance policies and/or
applicable law.

       (b)           This release shall not affect Ms. Fisk’s rights and
obligations under The Keane, Inc. 1998 Stock Incentive Plan, the Stock Option
Agreements, the Restricted Stock Award Agreements, or the “Agreement” with the
Company concerning confidential information, works for hire, and other matters
(the “Confidential Information Agreement”), except that the Company agrees to
void, and waive its right to enforce, any and all the non-competition
provisions, including, but not limited to, those contained therein, and further
agrees to void, and waive its right to enforce, any and all the non-solicitation
provisions, including, but not limited to, those contained therein, after
January 1, 2007.

(c)           Ms. Fisk agrees that she shall not seek or accept damages of any
nature, other equitable or legal remedies for her own benefit, attorney’s fees,
or costs from any of the Releasees with respect to any claim released by this
Agreement. As a material inducement to the Company to enter into this Agreement,
Ms. Fisk represents that she has not assigned to any third party and she has not
filed with any agency or court any claim released by this Agreement.

(d)           Except as otherwise set forth herein, in exchange for
consideration described in this Agreement and other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged,
Brian Keane, John Keane, Sr., John Keane, Jr., and their respective attorneys,
representatives, agents, estate, trusts, heirs, successors and assigns, and  the
Company, (collectively the “Company Releasors”),  hereby absolutely and
unconditionally release and forever discharge Ms. Fisk and her representatives,
agents, attorneys, estates, trusts, successors and assigns, from any and all
actions or causes of action, suits, claims, complaints, contracts, liabilities,
agreements, promises, debts, judgments, damages and demands of every kind and
nature, in law or in equity, whether existing or contingent, known or unknown,
including, without limitation, all claims arising from or relating to Ms. Fisk’s
employment with and /or separation from employment with the Company. Except as
specified below, this Release is intended by the Company Releasors to be
all-encompassing and to act as a full and total release of any claims that the
Company Releasors may have or have had against Ms. Fisk and her representatives,
agents, estate, successors and assigns, since the beginning of the World

4


--------------------------------------------------------------------------------




through the date of this Agreement, including, but not limited to, all claims
arising from or relating to Ms. Fisk’s employment or separation from employment
with the Company; any contract, express or implied; any tort; and any statutory
or common law claim. Provided:  Nothing herein shall be deemed to release or
waive any claims involving intentional misappropriation of confidential
information by Ms. Fisk. Provided further:  Nothing herein shall be deemed to
impair any right to seek enforcement of the terms of this Agreement.

6.             Confidentiality/Non-disparagement

(a)           It is understood and agreed that this Agreement, and any of the
terms thereof, shall be subject to public disclosure by the Company.

(b)           On Monday, June 12, 2006 or Tuesday, June 13, 2006, between the
hours of 4:00-5:00 PM, the Company shall disclose Ms. Fisk’s resignation by
issuing the Press Release attached as Exhibit A and by making such other public
disclosures as it reasonably determines to be required by applicable law. Each
of the Parties agrees not to make any prior or additional disclosure or comment
on Ms. Fisk’s resignation or the Agreement beyond the Press Release and the
required public disclosures by the Company as set forth herein. No Party shall
make any statement or other disclosure regarding the resolution of any claims
threatened by any Party against any other Party or their family member beyond
those referenced in paragraph 6 (a) and (b) hereof, and shall respond to any
inquiry by referring to the Press Release and any required public disclosure and
declining to make any further comment.

(c)           Communications. The Parties agree to maintain strict
confidentiality concerning, and shall not disclose the substance of, any claims
that any Party has  threatened to assert against another or the subject matter
of any such claims. Nothing in this Paragraph 6 shall prohibit or bar any Party
from providing truthful testimony in any legal proceeding, or in communicating
with any governmental agency, or from making any other truthful disclosure that
is required by law. Moreover, nothing herein shall bar any Party from making
truthful disclosures regarding any claims that any Party has threatened to
assert against any other Party which are reasonably necessary for a Party to
defend against any claims that may be made against that Party.

5


--------------------------------------------------------------------------------




(d)           The Company agrees that its executive officers and directors will
not make disparaging comments or communications with any person or entity
concerning Ms. Fisk. Mr. Brian Keane, Mr. John Keane, Sr., and Mr. John
Keane, Jr., each agree not to make, or instruct and/or influence others to make
(whether directly or indirectly), any disparaging comments or communications
with any person or entity concerning Ms. Fisk. Ms. Fisk agrees that she, will
not make, or instruct and/or influence others to make (whether directly or
indirectly), any disparaging comments or communications with any person or
entity concerning the Company, its business, products, services, or finances, or
concerning the Company’s current or past directors, executive officers,
employees or representatives (including without limitation, Mr. John Keane, Sr.,
Mr. John Keane, Jr., and Mr. Brian Keane).

(e)           The Parties to this Agreement agree and affirm that breach of
nondisparagement and communication restrictions provided in paragraphs 6(b),
(c) and (d) shall constitute a material breach of this Agreement and, in
addition to any other available legal or equitable remedy, shall entitle the
other Party to recover damages of not less than $50,000 and not more than
$250,000 per breach, as determined by an arbitrator (in accordance with
Paragraph 11), and reasonable attorneys fees. The parties acknowledge and agree
that the payment required by this paragraph is a reasonable forecast of the
damages likely to result from such breach and is not a penalty of any kind.

(f)            Any Party shall have the right to make truthful statements that
are reasonably necessary to proportionately and fairly countervail  harm to
their reputation in the limited event that any other Party  breaches Paragraphs
6(b), (c) and /or (d), whether directly or indirectly, but only after first
providing at least two business days’ written notice by courier to the alleged
breaching Party’s counsel (which notice shall state, to the extent known, who
committed the alleged breach, when and where the alleged breach occurred, all
facts and words constituting the alleged breaching statement, to whom the
alleged breaching statement was made, and the precise correcting statement the
alleged non-breaching Party proposes to make and where and how the response
statement is proposed to be made) so that the other Party has an opportunity to
seek injunctive relief from a court in the Commonwealth of Massachusetts. The
Parties agree that said court shall decide whether a breach has occurred and the
appropriate equitable remedy for such an alleged breach including, but not
limited to, the right of the non-breaching Party to issue a responsive statement
and the content of any such statement, with costs and attorneys’ fees awarded to
the prevailing party as determined by said court. For purposes of the notice
requirement above, the Parties agree to notify each other of the name and
address of any new counsel.

(g)           All requests for verbal and/or written references concerning
Ms. Fisk from the Company shall be directed to the Senior Vice President of
Human Resources, who shall respond in a manner to be mutually agreed upon in
writing by Ms. Fisk and the Company.

7.             Company Confidential Information, Work Product and Property.
Ms. Fisk agrees that by the Resignation Date, she will return to the Company all
property and

6


--------------------------------------------------------------------------------




materials of the Company (including its subsidiaries and/or affiliates),
including but not limited to, credit cards; gas cards; telephone charge cards;
building keys and/or passes; and all materials relating to or constituting Work
Product and/or Confidential Information (as such terms are defined in the
Confidential Information Agreement). Ms. Fisk agrees that in the event she
discovers any other Company materials in her possession after the date she
executes this Agreement, she will immediately return such materials to the
Company.

       8.             Future Cooperation. Ms. Fisk agrees to cooperate
reasonably with the Company and all Company affiliates (including the Company’s
outside counsel) in connection with the contemplation, prosecution and defense
of all phases of existing, past and future litigation, regulatory or
administrative actions about which the Company believes Ms. Fisk may have
knowledge or information. She further agrees to make herself available at
mutually convenient times during and outside of regular business hours as
reasonably deemed necessary by the Company’s counsel. The Company shall not
utilize this Paragraph to require Ms. Fisk to make herself available to an
extent that would unreasonably interfere with employment responsibilities that
she may have and shall reimburse her for any pre-approved reasonable business
travel expenses that she incurs on the Company’s behalf as a result of these
litigation cooperation services, after receipt of appropriate documentation
consistent with the Company’s business expense reimbursement policy. She agrees
to appear without the necessity of a subpoena to testify truthfully in any legal
proceedings in which the Company calls her as a witness. Ms. Fisk further agrees
that she shall not voluntarily provide information to or otherwise cooperate
with any individual or private entity that is contemplating or pursuing
litigation against any of the Company Releasors.

       9.             Health Insurance Continuation. The Resignation Date shall
be the date of the “qualifying event” under the Consolidated Omnibus Budget
Reconciliation Act of 1985 (“COBRA”) for purposes of health insurance
continuation. Ms. Fisk will receive COBRA information under separate cover.

10.           Injunctive Relief. The Parties agree that they would be
irreparably harmed by any violation of Paragraph 6 and that they are entitled,
in addition to all other rights and remedies, at law or in equity, to immediate
injunctive and other equitable relief by a court in the Commonwealth of
Massachusetts (which shall have personal and subject matter jurisdiction over
the parties and disputes concerning this Agreement regardless of where a breach
occurs), without the necessity of giving notice, an opportunity to cure or the
posting a bond, to enforce the obligations of Paragraph 6, together with all
costs (including attorneys’ fees) attributable to the enforcement of such
obligations.

7


--------------------------------------------------------------------------------




11.           Mandatory Arbitration. Except as provided in Paragraph 10 above,
Ms. Fisk, Mr. Brian Keane, Mr. John Keane, Sr., Mr. John Keane, Jr., and the
Company agree that any claim, dispute or controversy arising under or in
connection with this Agreement shall be resolved solely and exclusively by
binding confidential arbitration. The confidential arbitration shall be held in
the City of Boston, Massachusetts (or at such other location as shall be
mutually agreed by the parties). The arbitration shall be conducted in
accordance with the National Rules for the Resolution of Employment Disputes
(the “Rules”) of the American Arbitration Association (the “AAA”).  The Parties
agree that AAA in Boston shall have personal and subject matter jurisdiction
over the parties and disputes concerning this Agreement regardless of where a
breach occurs. All fees and expenses of the arbitration, including a transcript
if either requests, shall be borne equally by the parties; provided, however,
that all such fees and expenses (including attorneys’ fees) shall be awarded to
the prevailing party.

12.           Representations and Governing Law:

(a)           This Agreement may not be changed, amended, modified, altered or
rescinded except upon the express written consent of the Parties.

(b)           This Agreement shall be deemed to be made and entered into the
Commonwealth of Massachusetts. This Agreement shall in all aspects be
interpreted, enforced and governed under the laws of Massachusetts without
giving effect to the principles of conflicts of law thereof. The language of all
parts of this Agreement shall in all cases be construed as a whole according to
its fair meaning and not strictly for or against any of the Parties.

(c)           This Agreement shall not be assigned by Ms. Fisk but shall be
binding on the Parties hereto and their respective heirs, legal representatives,
successors and assigns and shall inure to the benefit of the Company’s
successors and assigns. Each of the Parties expressly warrant that they have not
transferred to any person or entity any rights, or causes of action, or claims,
released by this Agreement.

13.           Headings/Counterparts. The paragraph headings used in this
Agreement are included solely for convenience and shall not affect or be used in
connection with the interpretation of this Agreement. This Agreement may be
executed in any number of counterparts, each of which will be deemed an
original, but all of which will be deemed one and the same instrument.

14.           Entire Agreement. This Agreement constitutes the entire agreement
between the Parties with respect to the subject matter hereof and supersedes all
prior agreements between the Parties with respect to any related subject matter,
except for the Keane, Inc. 1998 Stock Incentive Plan, Stock Option Agreements,
the Restricted Stock Award Agreements, and the Confidential Information
Agreement. Nothing herein shall alter the contractual agreements between the
Company and Mr. Brian Keane

15.           Representation. The Parties acknowledge that each of the Parties
have been represented by counsel who have explained the terms of this Agreement
to them.

8


--------------------------------------------------------------------------------




 

[Remainder of Page Left Blank Intentionally]

9


--------------------------------------------------------------------------------




 

IN WITNESS WHEREOF, the Parties hereby execute this Agreement this 8th day of
June, 2006.

EACH OF THE PARTIES REPRESENT THAT THEY HAVE READ THE FOREGOING AGREEMENT, THAT
THEY FULLY UNDERSTAND THE TERMS AND CONDITIONS OF SUCH AGREEMENT AND THAT THEY
ARE VOLUNTARILY EXECUTING THE SAME. EACH PARTY ACKNOWLEDGES THAT IN ENTERING
INTO THE AGREEMENT, THEY ARE NOT RELYING ON ANY REPRESENTATION, PROMISE OR
INDUCEMENT MADE BY ANY OTHER PARTY OR THEIR ATTORNEYS WITH THE EXCEPTION OF THE
CONSIDERATION DESCRIBED IN THIS DOCUMENT.

/s/ Georgina Fisk

 

 

Georgina Fisk

 

 

 

 

 

KEANE, INC.

 

 

 

 

 

/s/ Martha J. Zackin

 

 

By: Martha J. Zackin, Corporate Counsel

 

 

 

 

 

/s/ Brian Keane

 

 

Brian Keane

 

 

 

 

 

/s/ John Keane, Sr.

 

 

John Keane, Sr.

 

 

 

 

 

/s/ John Keane, Jr.

 

 

John Keane, Jr.

 

 

10


--------------------------------------------------------------------------------